356 U.S. 258 (1958)
MENDOZA-MARTINEZ
v.
MACKEY, COMMISSIONER OF IMMIGRATION AND NATURALIZATION SERVICE, ET AL.
No. 54.
Supreme Court of United States.
Decided April 7, 1958.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT.
John W. Willis for petitioner.
Solicitor General Rankin for respondents.
PER CURIAM.
The petition for writ of certiorari and the motion to substitute William P. Rogers, present Attorney General of the United States, as a party respondent in the place and stead of Herbert Brownell, Jr., resigned, are granted. The judgment of the United States Court of Appeals for the Ninth Circuit is vacated and the cause is remanded to the United States District Court for determination in light of Trop v. Dulles, ante, p. 86, decided March 31, 1958.